Per Curiam,
While we are all of opinion that the court below rightly held, on the authority of Campbell v. Railway Co., 137 Pa. 574, that plaintiff’s statement is defective and insufficient, in that it is not accompanied by a full copy of the record of the Maryland judgment on which this action is founded; we think that, in the circumstances, reasonable time should have been given the plaintiff, — before final judgment was entered against her, — in which to amend her statement by appending thereto a full and complete exemplification of the record of the judgment that is claimed to be the.basis of this action. That can still be accomplished by so modifying the judgment as to make it provisional instead of absolute and final.
It is accordingly ordered that the plaintiff have leave to amend her statement by adding thereto, within thirty days, a full and complete exemplification of the record of said judgment, and in default of her so doing, within the time specified, final judgment against her and in favor of the defendant shall be forthwith entered.